This is the second appearance of this case in this Court. See Tyler v. Rudisill, 114 Fla. 801, 155 So. 353.
The opinion adopted by this Court, supra, became the law of the case. The court below applied the law as stated in that opinion in the subsequent proceedings in the court below and judgment was rendered accordingly. *Page 155 
It follows that the judgment be affirmed.
So ordered.
Affirmed
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.